UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 Commission File Number 001-34902 HERITAGE FINANCIAL GROUP, INC. (A Maryland Corporation) IRS Employer Identification Number 38-3814230 721 N. Westover Blvd., Albany, GA 31707 229-420-0000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 and 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.Large accelerated fileroAccelerated filerxNon-accelerated fileroSmaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the exchange Act).Yeso Nox Indicate the number of shares outstanding of each issuer’s classes of common equity, as of the latest practicable date:At August 9, 2012, there were 8,490,247 shares of issuer’s common stock outstanding. HERITAGE FINANCIAL GROUP, INC. INDEX Page Number PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2, 2011 3 CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 4 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 5 CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY FOR THE SIX MONTHS ENDED JUNE 30, 2, 2011 6 CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 8 CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS. 10 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 44 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 65 ITEM 4. CONTROLS AND PROCEDURES 68 PART II – OTHER INFORMATION ITEM 1 LEGAL PROCEEDINGS 69 ITEM 1A RISK FACTORS 69 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 69 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 69 ITEM 5 OTHER INFORMATION 69 ITEM 6 EXHIBITS 70 Index HERITAGE FINANCIAL GROUP, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Dollars in Thousands) Unaudited June 30, Audited December 31, Assets Cash and due from banks $ $ Interest-bearing deposits in banks Federal funds sold Securities available for sale, at fair value Federal Home Loan Bank Stock, at cost Other equity securities, at cost Loans held for sale Loans Covered loans Less allowance for loan losses Loans, net Other real estate owned Covered other real estate owned Total other real estate owned FDIC loss-share receivable Premises and equipment, net Premises held for sale Accrued interest receivable Goodwill and intangible assets Cash surrender value of bank-owned life insurance Other assets $ $ Liabilities and Stockholders' Equity Deposits Noninterest-bearing $ $ Interest-bearing Total deposits Federal funds purchased and securities sold under repurchase agreements Other borrowings Accrued interest payable Other liabilities Total liabilities Stockholders' equity Preferred stock, par value; $0.01; 5,000,000 shares authorized; none issued - - Common stock, par value $0.01; 45,000,000 shares authorized;8,490,247 and 8,712,031shares issued, respectively 85 87 Capital surplus Retained earnings Accumulated other comprehensive loss, net of tax of $1,749and $1,384 ) ) Unearned employee stock ownership plan (ESOP) shares, 412,487and 439,138 shares ) ) Total stockholders' equity $ $ See Notes to Consolidated Financial Statements. 3 Index HERITAGE FINANCIAL GROUP, INC AND SUBSIDIARY Consolidated Statements of Operations (Unaudited) For the Three and Six Months Ended June 30, 2012 and 2011 (Dollars in Thousands) For the Three Months For the Six Months Ended June 30, Ended June 30, Interest income Interest and fees on loans $ Interest on loans held for sale 46 54 Interest on taxable securities Interest on nontaxable securities Interest on federal funds sold 4 16 18 29 Interest on deposits in other banks 26 51 63 91 Interest expense Interest on deposits Interest on other borrowings Net interest income Provision for loan losses Net interest income after provision Noninterest income Service charges on deposit accounts Bankcard services income Other service charges, commissions and fees 73 69 Brokerage fees Mortgage banking fees Bank-owned life insurance Gain on sales of securities 27 70 Gain (loss) on acquisitions 34 ) 34 Accretion FDIC loss share receivable ) 5 ) 5 Other 75 Noninterest expense Salaries and employee benefits Equipment and occupancy Advertising and marketing Professional fees Information services expenses (Gain) loss on sales and write-downs of other real estate owned ) ) Gain on sales and write-downs of FDIC acquired other real estate owned ) Foreclosed asset expenses Foreclosed FDIC acquired asset expenses - - FDIC insurance and other regulatory fees Acquisition related expenses 69 Deposit intangible expense Other operating Income (loss) before income taxes ) Applicable income tax (benefit) ) Net income (loss) $ $ ) $ $ Earnings (loss) per common share: Basic earnings (loss) per share $ $ ) $ $ Diluted earnings (loss) per share $ $ ) $ $ Weighted average-common shares outstanding: Basic Diluted See Notes to Consolidated Financial Statements. 4 Index HERITAGE FINANCIAL GROUP, INC AND SUBSIDIARY Consolidated Statements of Comprehensive Income (Unaudited) For the Three and Six Months Ended June 30, 2012 and 2011 (Dollars in Thousands) For the Three Months Ended June 30, For the Six Months Ended June 30, Net income (loss) $ $ ) $ $ Other comprehensive income (loss): Accretion of realized gain on terminated cash flow hedge, net of tax of $20 and $25 for the quarter and $39 and $60 for the year to date, respectively ) Unrealized loss on cash flow hedge, net of tax of $(1,185) and $0 for the quarter and $(984) and $0 for year to date, respectively ) - ) - Unrealized holding gains on investments arising during the period, net of tax of $557and $927 for the quarter and $687 and $1,423 for the year to date, respectively Reclassification adjustment for investment gains included in net income, net of tax of $11 and $181 for the quarter and $42 and $181 for the year to date, respectively ) Total other comprehensive income(loss) ) ) Comprehensive income $ See Notes to Consolidated Financial Statements. 5 Index HERITAGE FINANCIAL GROUP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY For the Six Months Ended June 30, 2012 (Unaudited) And The Year Ended December 31, 2011 (Dollars in Thousands, except per share data) Accumulated Other Unearned Compre- Common Stock Capital Retained ESOP hensive Shares Par Value Surplus Earnings Shares Loss Total Balance, December 31, 2010 $ 87 $ $ $ ) $ ) $ Net income - Cash dividend declared,$0.12 per share - - - ) - - ) Issuance of121,530shares of restricted common stock 1 (1 ) - Forfeiture of3,068of restricted common stock ) - Repurchase of116,942 shares of common stock ) (1 ) ) - - - ) Stock-based compensation expense - Other comprehensive income - Tax benefit from stock-based compensation plans - - (8
